Title: From James Madison to James Leander Cathcart, 11 June 1804
From: Madison, James
To: Cathcart, James Leander



Sir.
Department of State, June 11th. 1804.
The latest letters I have received from you are those of the 18, 21, & 27 March. I had befor⟨e⟩ received several copies of your accounts, which are now in the Treasury Department in a course of investigatio⟨n⟩ and settlement.
By Commodore Barron, who is proceeding ⟨to⟩ the Mediterranean with five additional frigate⟨s on⟩e of which is armed en flute, I take occasion to mention, that if after receiving my last letter, which permitted your return to the United States, as soon as your convenience might require, you should hav⟨e⟩ continued with Commodore Preble’s Squadron, you⟨r⟩ conduct is approved by the President: but after the arrival of the new Commodore, as there will be severa⟨l⟩ gentlemen under his command, who have some acquaintance with Barbary affairs, and there will be less inducement to the abandonment of you⟨r⟩ wishes, your stay in the mediterranean will recur to the footing pointed out in my letter above referred to.
Enclosed is a copy of the Act of Congress for raising a revenue and making appropriation for defraying the expense of the War with Tripoli. I am very respectfully Sir, Your obedt. Servt.
James Madison
